Exhibit 10.1

 

HANGER, INC.
 2016 OMNIBUS INCENTIVE PLAN

 

1.              Purposes, History and Effective Date.

 

(a)         Purpose. The Hanger, Inc. 2016 Omnibus Incentive Plan has two
complementary purposes: (i) to attract and retain outstanding individuals to
serve as officers, directors, employees and consultants and (ii) to increase
shareholder value. The Plan will provide participants incentives to increase
shareholder value by offering the opportunity to acquire shares of the Company’s
common stock, receive monetary payments based on the value of such common stock,
or receive other incentive compensation, on the potentially favorable terms that
this Plan provides.

 

(b)         History. The Company has in effect the Hanger Orthopedic Group, Inc.
2010 Omnibus Incentive Plan, which was originally effective May 13, 2010. Upon
the Effective Date of this Plan, the Prior Plan will terminate and no new awards
will be granted under the Prior Plan, although awards previously granted under
the Prior Plan and still outstanding will continue to be subject to all terms
and conditions of the Prior Plan.

 

(c)          Effective Date. This Plan will become effective, and Awards may be
granted under this Plan, on and after the Effective Date.  This Plan will
terminate as provided in Section 16.

 

2.              Definitions. Capitalized terms used and not otherwise defined in
this Plan or in any Award agreement have the following meanings:

 

(a)         “Administrator” means the Committee; provided that, to the extent
the Committee has delegated authority and responsibility as an Administrator of
the Plan to one or more officers of the Company as permitted by Section 3(b),
the term “Administrator” shall also mean such officer or officers.

 

(b)         “Affiliate” has the meaning ascribed to such term in Rule 12b-2
under the Exchange Act. Notwithstanding the foregoing, for purposes of
determining those individuals to whom an Option or a Stock Appreciation Right
may be granted, the term “Affiliate” means any entity that, directly or through
one or more intermediaries, is controlled by or is under common control with,
the Company within the meaning of Code Sections 414(b) or (c); provided that, in
applying such provisions, the phrase “at least 20 percent” shall be used in
place of “at least 80 percent” each place it appears therein.

 

(c)          “Award” means a grant of Options, Stock Appreciation Rights,
Performance Shares, Performance Units, Stock, Restricted Stock, Restricted Stock
Units, an Incentive Award, Dividend Equivalent Units or any other type of award
permitted under this Plan. Any Award granted under this Plan shall be provided
or made in such manner and at such time as complies with the applicable
requirements of Code Section 409A to avoid a plan failure described in Code
Section 409A(a)(1), including, without limitation, deferring payment to a
specified employee or until a specified distribution event, as provided in Code
Section 409A(a)(2), and the provisions of Code Section 409A are incorporated
into this Plan to the extent necessary for any Award that is subject to Code
Section 409A to comply therewith.

 

(d)         “Board” means the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

(e)          “Cause” (i) has the meaning given in a Participant’s employment,
retention, change of control, severance or similar agreement with the Company or
any Affiliate, or (ii) if no such agreement is in effect, then (A) if the
determination of Cause is being made prior to a Change of Control, Cause has the
meaning given in the Company’s employment policies, if any, as in effect at the
time of the determination or (B) if the determination of Cause is being made
following a Change of Control, Cause has the meaning given in the Company’s
employment policies, if any, as in effect immediately prior to the Change of
Control, or (iii) if no such agreement or policies are in effect, then Cause
shall mean the occurrence of any of the following: (x) the repeated failure or
refusal of the Participant to follow the lawful directives of the Company or an
Affiliate (except due to sickness, injury or disabilities), (y) gross
inattention to duty or any other willful, reckless or grossly negligent act (or
omission to act) by the Participant, which, in the good faith judgment of the
Company, could result in a material injury to the Company or an Affiliate
including but not limited to the repeated failure to follow the policies and
procedures of the Company, or (z) the commission by the Participant of a felony
or other crime involving moral turpitude or the commission by the Participant of
an act of financial dishonesty against the Company or an Affiliate.

 

(f)           A “Change of Control” shall be deemed to exist if:

 

(i)                                     a Person either (A) acquires twenty
percent (20%) or more of the combined voting power of the outstanding securities
of the Company having the right to vote in elections of directors and such
acquisition shall not have been approved within sixty (60) days following such
acquisition by a majority of the Continuing Directors (as hereinafter defined)
then in office, or (B) acquires fifty percent (50%) or more of the combined
voting power of the outstanding securities of the Company having a right to vote
in elections of directors; or

 

(ii)                                  Continuing Directors shall for any reason
cease to constitute a majority of the Board; or

 

(iii)                               the Company disposes of all or substantially
all of the business of the Company to a party or parties other than a subsidiary
or other affiliate of the Company pursuant to a partial or complete liquidation
of the Company, sale of assets (including stock of a subsidiary of the Company)
or otherwise; or

 

(iv)                              there is consummated a merger, consolidation
or share exchange of the Company with any other corporation or the issuance of
voting securities of the Company in connection with a merger, consolidation or
share exchange of the Company (or any direct or indirect subsidiary of the
Company), other than (A) a merger, consolidation or share exchange which would
result in the voting securities of the Company outstanding immediately prior to
such merger, consolidation or share exchange continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger,
consolidation or share exchange, or (B) a merger, consolidation or share
exchange effected to implement a recapitalization of the Company (or similar
transaction) in which no Person (other than an Excluded Person) is or becomes
the beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after the Effective Date
pursuant to express authorization by the Board that refers to this

 

2

--------------------------------------------------------------------------------


 

exception) representing twenty percent (20%) or more of either the then
outstanding shares of Stock or the Company or the combined voting power of the
Company’s then outstanding voting securities.

 

For purposes of this Plan, (x) the term “Continuing Director” shall mean a
member of the Board who either was a member of the Board on the Effective Date
or who subsequently became a Director and whose election, or nomination for
election, was approved by a vote of at least two-thirds (2/3) of the Continuing
Directors then in office, and (y) the term “Excluded Person” shall mean (A) the
Company or its subsidiaries, (B) a trustee or other fiduciary holding securities
under any employee benefit plan of the Company or its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company.

 

If an Award is considered deferred compensation subject to the provisions of
Code Section 409A, then the foregoing definition shall be deemed amended to the
minimum extent necessary to comply with Code Section 409A, and the Administrator
may include such amended definition in the Award agreement issued with respect
to such Award.

 

(g)          “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any successor provision
and the regulations promulgated under such provision.

 

(h)         “Committee” means the Compensation Committee of the Board, any
successor committee thereto or such other committee of the Board that is
designated by the Board with the same or similar authority. The Committee shall
consist only of Non-Employee Directors (not fewer than two (2)) who also qualify
as Outside Directors to the extent necessary for the Plan to comply with
Rule 16b-3 promulgated under the Exchange Act and to permit Awards that are
otherwise eligible and intended to qualify as “performance-based compensation”
under Section 162(m) of the Code to so qualify.

 

(i)             “Company” means Hanger, Inc., a Delaware corporation, or any
successor thereto.

 

(j)            “Director” means a member of the Board.

 

(k)         “Dividend Equivalent Unit” means the right to receive a payment, in
cash or Shares, equal to the cash dividends or other cash distributions paid
with respect to a Share.

 

(l)             “Effective Date” means the date the Board approves this Plan.

 

(m)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.

 

(n)         “Fair Market Value” means, per Share on a particular date, (i) if
the Shares are listed on a national securities exchange, the last sales price on
the immediately preceding day on the national securities exchange on which the
Stock is then traded, as reported in The Wall Street Journal, or if no sales of
Stock occur on such immediately preceding day, then on the last preceding date
on which there was a sale on such exchange; or (ii) if the Shares are not listed
on a national securities exchange, but are traded in an over-the-counter market,
the last sales

 

3

--------------------------------------------------------------------------------


 

price (or, if there is no last sales price reported, the average of the closing
bid and asked prices) for the Shares on the immediately preceding day, or on the
last preceding date on which there was a sale of Shares on that market; or
(iii) if the Shares are neither listed on a national securities exchange nor
traded in an over-the-counter market, the price determined by the Administrator,
in its discretion. Notwithstanding the foregoing, in the case of the sale of
Shares, the actual sale price shall be the Fair Market Value of such Shares.

 

(o)         “Incentive Award” means the right to receive a cash payment to the
extent Performance Goals are achieved (or other requirements are met), and shall
include “Annual Incentive Awards” as described in Section 10 and “Long-Term
Incentive Awards” as described in Section 11.

 

(p)         “Non-Employee Director” means a Director who is not also an employee
of the Company or its Subsidiaries.

 

(q)         “Option” means the right to purchase Shares at a stated price for a
specified period of time.

 

(r)            “Outside Director” means a Director who qualifies as an outside
director within the meaning of Code Section 162(m).

 

(s)           “Participant” means an individual selected by the Administrator to
receive an Award.

 

(t)            “Performance Goals” means any goals the Administrator establishes
that relate to one or more of the following with respect to the Company or any
one or more of its Subsidiaries, Affiliates or other business units: net sales;
cost of sales; gross income; gross revenue; operating income; earnings before
taxes; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; income from continuing operations; net income;
earnings per share; diluted earnings per share; Fair Market Value; cash flow;
net cash provided by operating activities; net cash provided by operating
activities less net cash used in investing activities; ratio of debt to debt
plus equity; return on shareholder equity; return on invested capital; return on
average total capital employed; return on net assets employed before interest
and taxes; operating working capital; average accounts receivable (calculated by
taking the average of accounts receivable at the end of each month); average
inventories (calculated by taking the average of inventories at the end of each
month); economic value added; and customer satisfaction. As to each Performance
Goal, the relevant measurement of performance shall be computed in accordance
with generally accepted accounting principles, to the extent applicable, but,
unless otherwise determined by the Administrator and to the extent consistent
with Code Section 162(m), will exclude the effects of the following: (i) charges
for reorganizing and restructuring; (ii) discontinued operations; (iii) asset
write-downs; (iv) gains or losses on the disposition of a business; (v) changes
in tax or accounting principles, regulations or laws; (vi) mergers, acquisitions
or dispositions; and (vii) extraordinary, unusual and/or non-recurring items of
gain or loss, that, in each case, the Company identifies in its audited
financial statements, including notes to the financial statements, or the
Management’s Discussion and Analysis section of the Company’s annual report. To
the extent consistent with Code Section 162(m), the Administrator may also
provide for other adjustments to Performance Goals in the Award agreement or
plan document evidencing any Award and may appropriately adjust any evaluation
of performance under a Performance Goal to exclude any of the following events
that occurs during a performance period: (i) litigation, claims, judgments or
settlements; (ii) the effects of changes in laws or regulations affecting
reported results; and (iii) accruals of any amounts for payment under this Plan
or any other compensation arrangements maintained by

 

4

--------------------------------------------------------------------------------


 

the Company or an Affiliate. In addition, in the case of Awards that the
Administrator determines at the date of grant will not be considered
“performance-based compensation” under Code Section 162(m), the Administrator
may establish other Performance Goals and provide for other exclusions or
adjustments not listed in this Plan.  Where applicable, the Performance Goals
may be expressed, without limitation, in terms of attaining a specified level of
the particular criterion or the attainment of an increase or decrease (expressed
as absolute numbers, averages and/or percentages) in the particular criterion or
achievement in relation to a peer group or other index. The Performance Goals
may include a threshold level of performance below which no payment will be made
(or no vesting will occur), levels of performance at which specified payments
will be paid (or specified vesting will occur), and a maximum level of
performance above which no additional payment will be made (or at which full
vesting will occur).

 

(u)         “Performance Shares” means the right to receive Shares to the extent
Performance Goals are achieved (or other requirements are met).

 

(v)         “Performance Unit” means the right to receive a cash payment and/or
Shares valued in relation to a unit that has a designated dollar value or the
value of which is equal to the Fair Market Value of one or more Shares, to the
extent Performance Goals are achieved (or other requirements are met).

 

(w)       “Person” has the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, or any group of
Persons acting in concert that would be considered “persons acting as a group”
within the meaning of Treas. Reg. § 1.409A-3(i)(5).

 

(x)         “Plan” means this Hanger, Inc. 2016 Omnibus Incentive Plan, as it
may be amended from time to time.

 

(y)         “Prior Plan” means the Hanger Orthopedic Group, Inc. 2010 Omnibus
Incentive Plan.

 

(z)          “Restricted Stock” means Shares that are subject to a risk of
forfeiture or restrictions on transfer, or both a risk of forfeiture and
restrictions on transfer, which may lapse upon the achievement or partial
achievement of Performance Goals or upon the completion of a period of service,
or both.

 

(aa)  “Restricted Stock Unit” means the right to receive a cash payment and/or
Shares the value of which is equal to the Fair Market Value of one Share.

 

(bb)  “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

 

(cc)    “Share” means a share of Stock.

 

(dd)  “Stock” means the Common Stock of the Company, $.01 par value.

 

(ee)    “Stock Appreciation Right” or “SAR” means the right to receive a cash
payment, and/or Shares with a Fair Market Value, equal to the appreciation of
the Fair Market Value of a Share during a specified period of time.

 

(ff)      “Subsidiary” means any corporation, limited liability company or other
limited liability entity in an unbroken chain of entities beginning with the
Company if each of the entities (other

 

5

--------------------------------------------------------------------------------


 

than the last entities in the chain) owns the stock or equity interest
possessing more than fifty percent (50%) of the total combined voting power of
all classes of stock or other equity interests in one of the other entities in
the chain.

 

3.              Administration.

 

(a)         Administration. In addition to the authority specifically granted to
the Administrator in this Plan, the Administrator has full discretionary
authority to administer this Plan, including but not limited to the authority
to: (i) interpret the provisions of this Plan or any agreement covering an
Award; (ii) prescribe, amend and rescind rules and regulations relating to this
Plan; (iii) correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, any Award or any agreement covering an Award in the
manner and to the extent it deems desirable to carry this Plan or such Award
into effect; and (iv) make all other determinations necessary or advisable for
the administration of this Plan. All Administrator determinations shall be made
in the sole discretion of the Administrator and are final and binding on all
interested parties.

 

(b)         Delegation to Other Committees or Officers. To the extent applicable
law permits, the Board may delegate to another committee of the Board, or the
Committee may delegate to one or more officers of the Company, any or all of
their respective authority and responsibility as an Administrator of the Plan;
provided that no such delegation is permitted with respect to Stock-based Awards
made to Section 16 Participants at the time any such delegated authority or
responsibility is exercised unless the delegation is to another committee of the
Board consisting entirely of Non-Employee Directors and does not relate to
Awards intended to qualify as performance-based compensation under Code
Section 162(m). If the Board or the Committee has made such a delegation, then
all references to the Administrator in this Plan include such other committee or
one or more officers to the extent of such delegation.

 

(c)          No Liability; Indemnification. No member of the Board or the
Committee, and no officer or member of any other committee to whom a delegation
under Section 3(b) has been made, will be liable for any act done, or
determination made, by the individual in good faith with respect to the Plan or
any Award. The Company will indemnify and hold harmless each such individual as
to any acts or omissions, or determinations made, in each case done or made in
good faith, with respect to this Plan or any Award to the maximum extent that
the law and the Company’s By-Laws permit.

 

4.              Eligibility. The Administrator may designate any of the
following as a Participant from time to time, to the extent of the
Administrator’s authority: any officer or other employee of the Company or its
Affiliates; any individual that the Company or an Affiliate has engaged to
become an officer or employee; any consultant or advisor who provides services
to the Company or its Affiliates; or any Director, including a Non-Employee
Director. The Administrator’s designation of, or granting of an Award to, a
Participant will not require the Administrator to designate such individual as a
Participant or grant an Award to such individual at any future time. The
Administrator’s granting of a particular type of Award to a Participant will not
require the Administrator to grant any other type of Award to such individual.

 

5.              Types of Awards. Subject to the terms of this Plan, the
Administrator may grant any type of Award to any Participant it selects, but
only employees of the Company or a Subsidiary may receive grants of incentive
stock options within the meaning of Code Section 422. Awards may be granted
alone or in addition to, in tandem with, or (subject to the prohibition on
repricing set forth in Section 16(e)) in substitution for any other Award (or
any other award granted under another plan of the Company or any Affiliate,
including the plan of an acquired entity).

 

6

--------------------------------------------------------------------------------


 

6.              Shares Reserved under this Plan.

 

(a)         Plan Reserve. Subject to adjustment as provided in Section 18, an
aggregate of two million, two hundred and fifty thousand (2,250,000) Shares,
plus the number of Shares available for issuance under the Prior Plan that had
not been made subject to outstanding awards as of the Effective Date, plus the
number of Shares described in Section 6(c), are reserved for issuance under this
Plan; provided that only two million, two hundred and fifty thousand, 
(2,250,000) Shares may be issued pursuant to the exercise of incentive stock
options. The Shares reserved for issuance may be either authorized and unissued
Shares or Shares reacquired at any time and now or hereafter held as treasury
stock. The aggregate number of Shares reserved under this Section 6(a) shall be
depleted on the date of grant of an Award by the maximum number of Shares, if
any, with respect to which such Award is granted.

 

(b)         Replenishment of Shares Under this Plan. If (i) an Award lapses,
expires, terminates or is cancelled without the issuance of Shares under, or the
payment of other compensation with respect to Shares covered by, the Award
(whether due currently or on a deferred basis), (ii) it is determined during or
at the conclusion of the term of an Award that all or some portion of the Shares
with respect to which the Award was granted will not be issuable, or that other
compensation with respect to Shares covered by the Award will not be payable, on
the basis that the conditions for such issuance will not be satisfied,
(iii) Shares are forfeited under an Award or (iv) Shares are issued under any
Award and the Company subsequently reacquires them pursuant to rights reserved
upon the issuance of the Shares, then such Shares shall be recredited to the
Plan’s reserve and may again be used for new Awards under this Plan, but Shares
recredited to the Plan’s reserve pursuant to clause (iv) may not be issued
pursuant to incentive stock options. Notwithstanding the foregoing, in no event
shall the following Shares be recredited to the Plan’s reserve: (i) Shares
purchased by the Company using proceeds from Option exercises; (ii) Shares
tendered or withheld in payment of the exercise price of an Option or as a
result of the net settlement of an outstanding Stock Appreciation Right; or
(iii) Shares tendered or withheld to satisfy federal, state or local tax
withholding obligations.

 

(c)          Addition of Shares from Prior Plan. After the Effective Date, if
any Shares subject to awards granted under the Prior Plan would again become
available for new grants under the terms of such plan if such plan were still in
effect (taking into account such Prior Plan’s provisions concerning termination
or expiration, if any), then those Shares will be available for the purpose of
granting Awards under this Plan, thereby increasing the number of Shares
available for issuance under this Plan as determined under the first sentence of
Section 6(a); provided that no Shares subject to awards granted under the Prior
Plan shall be available for purposes of granting Awards under this Plan to the
extent they are (i) Shares purchased by the Company using proceeds from Option
exercises, (ii) Shares tendered or withheld in payment of the exercise price of
an Option or as a result of the net settlement of an outstanding Stock
Appreciation Right, or (iii) Shares tendered or withheld to satisfy federal,
state or local tax withholding obligations. Any such Shares will not be
available for future awards under the terms of the Prior Plan.

 

(d)         Participant Limitations. Subject to adjustment as provided in
Section 18, no Participant may be granted Awards that could result in such
Participant:

 

(i)                                     receiving Options for, and/or Stock
Appreciation Rights with respect to, more than 540,000 Shares (or 55,000 Shares,
in the case of a Non-Employee Director) during any fiscal year of the Company;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  receiving Awards of Restricted Stock
and/or Restricted Stock Units, and/or other Stock-based Awards pursuant to
Section 13, relating to more than 270,000 Shares (or 27,500 Shares, in the case
of a Non-Employee Director) during any fiscal year of the Company;

 

(iii)                               receiving Awards of Performance Shares,
and/or Awards of Performance Units the value of which is based on the Fair
Market Value of Shares, for more than 540,000 Shares (or 55,000 Shares, in the
case of a Non-Employee Director) in respect of any period of two consecutive
fiscal years of the Company, or of more than 810,000 Shares (or 83,000 Shares,
in the case of a Non-Employee Director) in respect of any period of three
consecutive fiscal years of the Company;

 

(iv)                              receiving Annual Incentive Award(s) in respect
of any single fiscal year of the Company that could result in a payment of more
than $1,500,000 (or a payment of more than $200,000, in the case of a
Non-Employee Director);

 

(v)                                 receiving Long-Term Incentive
Award(s) and/or Award(s) of Performance Units the value of which is not based on
the Fair Market Value of a Share in respect of any period of two fiscal years of
the Company that could result in a payment of more than $3,000,000 (or a payment
of more than $400,000, in the case of a Non-Employee Director), or in respect of
any three fiscal years of the Company that could result in the payment of
$4,500,000 (or a payment of more than $600,000, in the case of a Non-Employee
Director); or

 

(vi)                              receiving other Stock-based Awards pursuant to
Section 13, or Dividend Equivalent Units, relating to more than 250,000 Shares
(or 25,000 Shares, in the case of a Non-Employee Director) during any fiscal
year of the Company.

 

In all cases, determinations under this Section 6(d) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.

 

7.              Options. Subject to the terms of this Plan, the Administrator
will determine all terms and conditions of each Option, including but not
limited to: (a) whether the Option is an “incentive stock option” which meets
the requirements of Code Section 422, or a “nonqualified stock option” which
does not meet the requirements of Code Section 422; (b) the grant date, which
may not be any day prior to the date that the Administrator approves the grant;
(c) the number of Shares subject to the Option; (d) the exercise price, which
may never be less than the Fair Market Value of the Shares subject to the Option
as determined on the date of grant; (e) the terms and conditions of vesting and
exercise; (f) the term, except that an Option must terminate no later than ten
(10) years after the date of grant; and (g) the manner of payment of the
exercise price. In all other respects, the terms of any incentive stock option
should comply with the provisions of Code Section 422 except to the extent the
Administrator determines otherwise.  If an Option that is intended to be an
incentive stock option fails to meet the requirements thereof, the Option shall
automatically be treated as a nonqualified stock option to the extent of such
failure. To the extent permitted by the Administrator, and subject to such
procedures as the Administrator may specify, the payment of the exercise price
of Options may be made by (w) delivery of cash or other Shares or other
securities of the Company (including by attestation) having a then Fair Market
Value equal to the purchase price of such Shares, (x) by delivery (including by
fax) to the Company or its designated agent of an executed irrevocable option
exercise form together with irrevocable instructions to a broker-dealer to sell
or margin a

 

8

--------------------------------------------------------------------------------


 

sufficient portion of the Shares and deliver the sale or margin loan proceeds
directly to the Company to pay for the exercise price, (y) by surrendering the
right to receive Shares otherwise deliverable to the Participant upon exercise
of the Award having a Fair Market Value at the time of exercise equal to the
total exercise price, or (z) by any combination of (w), (x) and/or (y). Except
to the extent otherwise set forth in an Award agreement, a Participant shall
have no rights as a holder of Stock as a result of the grant of an Option until
the Option is exercised, the exercise price and applicable withholding taxes are
paid and the Shares subject to the Option are issued thereunder.

 

8.              Stock Appreciation Rights. Subject to the terms of this Plan,
the Administrator will determine all terms and conditions of each SAR, including
but not limited to: (a) whether the SAR is granted independently of an Option or
relates to an Option; (b) the grant date, which may not be any day prior to the
date that the Administrator approves the grant; (c) the number of Shares to
which the SAR relates; (d) the grant price, which may never be less than the
Fair Market Value of the Shares subject to the SAR as determined on the date of
grant; (e) the terms and conditions of exercise or maturity, including vesting;
(f) the term, provided that an SAR must terminate no later than ten (10) years
after the date of grant; and (g) whether the SAR will be settled in cash, Shares
or a combination thereof. If an SAR is granted in relation to an Option, then
unless otherwise determined by the Administrator, the SAR shall be exercisable
or shall mature at the same time or times, on the same conditions and to the
extent and in the proportion, that the related Option is exercisable and may be
exercised or mature for all or part of the Shares subject to the related Option.
Upon exercise of any number of SARs, the number of Shares subject to the related
Option shall be reduced accordingly and such Option may not be exercised with
respect to that number of Shares. The exercise of any number of Options that
relate to an SAR shall likewise result in an equivalent reduction in the number
of Shares covered by the related SAR.

 

9.              Performance and Stock Awards. Subject to the terms of this Plan,
the Administrator will determine all terms and conditions of each award of
Shares, Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units, including but not limited to: (a) the number of Shares and/or
units to which such Award relates; (b) whether, as a condition for the
Participant to realize all or a portion of the benefit provided under the Award,
one or more Performance Goals must be achieved during such period as the
Administrator specifies; (c) the length of the vesting and/or performance period
(provided that any period of vesting applicable to Restricted Stock or
Restricted Stock Units that are (i) not subject to a Performance Goal and
(ii) granted to a Participant other than a Non-Employee Director may not lapse
more quickly than ratably over three (3) years from the date of grant, subject
to Sections 14 and 18) and, if different, the date on which payment of the
benefit provided under the Award will be made; (e) with respect to Performance
Units, whether to measure the value of each unit in relation to a designated
dollar value or the Fair Market Value of one or more Shares; and (f) with
respect to Restricted Stock Units and Performance Units, whether to settle such
Awards in cash, in Shares (including Restricted Stock), or in a combination of
cash and Shares.

 

10.       Annual Incentive Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of an Annual Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of payment; provided that the
Administrator must require that payment of all or any portion of the amount
subject to the Annual Incentive Award is contingent on the achievement or
partial achievement of one or more Performance Goals during the period the
Administrator specifies, although the Administrator may specify that all or a
portion of the Performance Goals subject to an Award are deemed achieved upon a
Participant’s death, disability (as defined by the

 

9

--------------------------------------------------------------------------------


 

Administrator) or retirement (as defined by the Administrator) (except, in the
case of an Award intended to constitute performance-based compensation under
Code Section 162(m), to the extent inconsistent with the applicable requirements
of Code Section 162(m)), or such other circumstances as the Administrator may
specify; and provided further that any performance period applicable to an
Annual Incentive Award must relate to a period of at least one year.

 

11.       Long-Term Incentive Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of a Long-Term Incentive
Award, including but not limited to the Performance Goals, performance period
(which must be more than one year), the potential amount payable, and the timing
of payment; provided that the Administrator must require that payment of all or
any portion of the amount subject to the Long-Term Incentive Award is contingent
on the achievement or partial achievement of one or more Performance Goals
during the period the Administrator specifies, although the Administrator may
specify that all or a portion of the Performance Goals subject to an Award are
deemed achieved upon a Participant’s death, disability (as defined by the
Administrator) or retirement (as defined by the Administrator) (except, in the
case of an Award intended to constitute performance-based compensation under
Code Section 162(m), to the extent inconsistent with the applicable requirements
of Code Section 162(m)), or such other circumstances as the Administrator may
specify.

 

12.       Dividend Equivalent Units. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Dividend
Equivalent Units, including but not limited to whether: (a) such Award will be
granted in tandem with another Award; (b) payment of the Award will be made
concurrently with dividend payments or credited to an account for the
Participant which provides for the deferral of such amounts until a stated time;
(c) the Award will be settled in cash or Shares; and (d) as a condition for the
Participant to realize all or a portion of the benefit provided under the Award,
one or more Performance Goals must be achieved during such period as the
Administrator specifies; provided that Dividend Equivalent Units may not be
granted in connection with an Option or Stock Appreciation Right; and provided
further that no Dividend Equivalent Unit granted in tandem with another Award
shall include vesting provisions more favorable to the Participant than the
vesting provisions, if any, to which the tandem Award is subject; and provided
further that no Dividend Equivalent Unit shall provide for payment on
Performance Shares or Performance Units prior to their vesting.

 

13.       Other Stock-Based Awards.  Subject to the terms of this Plan, the
Administrator may grant to a Participant shares of unrestricted Stock as
replacement for other compensation to which the Participant is entitled, such as
in payment of director fees, in lieu of cash compensation, in exchange for
cancellation of a compensation right, or as a bonus.

 

14.       Minimum Vesting and Performance Periods.  Notwithstanding any
provision of this Plan that requires a minimum vesting and/or performance period
for an Award, the Administrator, at the time an Award is granted or any later
date, may subject an Award to a shorter vesting and/or performance period to
take into account a Participant’s hire or promotion, or may accelerate or
shorten the vesting or deem an Award to be earned, in whole or in part, in the
event of a Participant’s death, disability (as defined by the Administrator),
retirement (as defined by the Administrator), termination by the Company or an
Affiliate without Cause or a Change of Control.  Notwithstanding the preceding
statement or any other provision of the Plan, once established, the
Administrator shall have no discretion to increase the amount of compensation
payable under an Award that is intended to be performance-based compensation
under Code Section 162(m), although the Administrator may decrease the amount of
compensation a Participant may earn under such an Award.

 

10

--------------------------------------------------------------------------------


 

15.       Transferability.  Awards are not transferable other than by will or
the laws of descent and distribution, unless and to the extent the Administrator
allows a Participant to: (a) designate in writing a beneficiary to exercise the
Award or receive payment under the Award after the Participant’s death;
(b) transfer an Award to the former spouse of the Participant as required by a
domestic relations order incident to a divorce; or (c) transfer an Award;
provided, however, that with respect to clause (c) above the Participant may not
receive consideration for such a transfer of an Award.

 

16.       Termination and Amendment of Plan; Amendment, Modification or
Cancellation of Awards.

 

(a)         Term of Plan. Unless the Board earlier terminates this Plan pursuant
to Section 16(b), this Plan will terminate when all Shares reserved for issuance
have been issued. If the term of this Plan extends beyond ten (10) years from
the Effective Date, no incentive stock options may be granted after such time
unless the shareholders of the Company have approved an extension of this Plan.
In addition, no Award may constitute qualified performance-based compensation
within the meaning of Code Section 162(m) unless, to the extent required by Code
Section 162(m) for such Award to constitute qualified performance-based
compensation, the shareholder approval rules of Code Section 162(m) have been
met.

 

(b)         Termination and Amendment. The Board or the Administrator may amend,
alter, suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:

 

(i)                                     the Board must approve any amendment of
this Plan to the extent the Company determines such approval is required by:
(A) prior action of the Board,  (B) applicable corporate law, or (C) any other
applicable law;

 

(ii)                                  shareholders must approve any amendment of
this Plan (which may include an amendment to materially increase any number of
Shares specified in Section 6(a) or the limits set forth in Section 6(c), except
as permitted by Section 18) to the extent the Company determines such approval
is required by: (A) Section 16 of the Exchange Act, (B) the Code, (C) the
listing requirements of any principal securities exchange or market on which the
Shares are then traded, or (D) any other applicable law; and

 

(iii)                               shareholders must approve an amendment that
would diminish the protections afforded by Section 16(e).

 

(c)                                  Amendment, Modification, Cancellation and
Disgorgement of Awards.

 

(i)                                     Except as provided in Section 16(e) and
subject to the requirements of this Plan, the Administrator may modify, amend or
cancel any Award, or waive any restrictions or conditions applicable to any
Award or the exercise of the Award; provided that, except as otherwise provided
in the Plan or the Award agreement, any modification or amendment that
materially diminishes the rights of the Participant, or the cancellation of an
Award, shall be effective only if agreed to by the Participant or any other
person(s) as may then have an interest in such Award, but the Administrator need
not obtain Participant (or other interested party) consent for the modification,
amendment or cancellation of an Award pursuant to the provisions of subsection
(ii) or Section 18 or as follows: (A) to the extent the Administrator deems such
action necessary to comply with any applicable law or the listing requirements
of any principal securities exchange or

 

11

--------------------------------------------------------------------------------


 

market on which the Shares are then traded; (B) to the extent the Administrator
deems necessary to preserve favorable accounting or tax treatment of any Award
for the Company; or (C) to the extent the Administrator determines that such
action does not materially and adversely affect the value of an Award or that
such action is in the best interest of the affected Participant (or any other
person(s) as may then have an interest in the Award). Notwithstanding the
foregoing, unless determined otherwise by the Administrator, any such amendment
shall be made in a manner that will enable an Award intended to be exempt from
Code Section 409A to continue to be so exempt, or to enable an Award intended to
comply with Code Section 409A to continue to so comply.

 

(ii)                                  Notwithstanding anything to the contrary
in an Award agreement, the Administrator shall have full power and authority to
terminate or cause the Participant to forfeit the Award, and require the
Participant to disgorge to the Company any gains attributable to the Award, if
the Participant engages in any action constituting, as determined by the
Administrator in its discretion, Cause for termination, or a breach of any Award
agreement or any other agreement between the Participant and the Company or an
Affiliate concerning noncompetition, nonsolicitation, confidentiality, trade
secrets, intellectual property, nondisparagement or similar obligations.

 

(iii)                               Any Awards granted pursuant to this Plan,
and any Stock issued or cash paid pursuant to an Award, shall be subject to any
recoupment or clawback policy that is adopted by, or any recoupment or similar
requirement otherwise made applicable by law, regulation or listing standards
to, the Company from time to time.

 

(d)         Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 16 and to
otherwise administer the Plan with respect to then-outstanding Awards will
extend beyond the date of this Plan’s termination. In addition, termination of
this Plan will not affect the rights of Participants with respect to Awards
previously granted to them, and all unexpired Awards will continue in force and
effect after termination of this Plan except as they may lapse or be terminated
by their own terms and conditions.

 

(e)          Repricing and Backdating Prohibited. Notwithstanding anything in
this Plan to the contrary, and except for the adjustments provided for in
Section 18, neither the Administrator nor any other person may (i) amend the
terms of outstanding Options or SARs to reduce the exercise or grant price of
such outstanding Options or SARs; (ii) cancel outstanding Options or SARs in
exchange for Options or SARs with an exercise or grant price that is less than
the exercise or grant price of the original Options or SARs; or (iii) cancel
outstanding Options or SARs with an exercise or grant price above the current
Fair Market Value of a Share in exchange for cash or other securities. In
addition, the Administrator may not make a grant of an Option or SAR with a
grant date that is effective prior to the date the Administrator takes action to
approve such Award.

 

(f)           Foreign Participation. To assure the viability of Awards granted
to Participants employed or residing in foreign countries, the Administrator may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, accounting or custom.
Moreover, the Administrator may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan as it determines is necessary
or appropriate for such purposes. Any such amendment, restatement or alternative
versions that the Administrator approves for purposes of using this Plan in a
foreign country will not affect the

 

12

--------------------------------------------------------------------------------


 

terms of this Plan for any other country. In addition, all such supplements,
amendments, restatements or alternative versions must comply with the provisions
of Section 16(b)(ii).

 

17.       Taxes.

 

(a)         Withholding. In the event the Company or one of its Affiliates is
required to withhold any Federal, state or local taxes or other amounts in
respect of any income recognized by a Participant as a result of the grant,
vesting, payment or settlement of an Award or disposition of any Shares acquired
under an Award, the Company may deduct (or require an Affiliate to deduct) from
any payments of any kind otherwise due the Participant cash, or with the consent
of the Administrator, Shares otherwise deliverable or vesting under an Award, to
satisfy such tax or other obligations. Alternatively, the Company or its
Affiliate may require such Participant to pay to the Company or its Affiliate,
in cash, promptly on demand, or make other arrangements satisfactory to the
Company or its Affiliate regarding the payment to the Company or its Affiliate
of the aggregate amount of any such taxes and other amounts. If Shares are
deliverable upon exercise or payment of an Award, then the Administrator may
permit a Participant to satisfy all or a portion of the Federal, state and local
withholding tax obligations arising in connection with such Award by electing to
(i) have the Company or its Affiliate withhold Shares otherwise issuable under
the Award, (ii) tender back Shares received in connection with such Award or
(iii) deliver other previously owned Shares, in each case having a Fair Market
Value equal to the amount to be withheld; provided that the amount to be
withheld may not exceed the total minimum federal, state and local tax
withholding obligations associated with the transaction to the extent needed for
the Company and its Affiliates to avoid an accounting charge. If an election is
provided, the election must be made on or before the date as of which the amount
of tax to be withheld is determined and otherwise as the Administrator requires.
In any case, the Company and its Affiliates may defer making payment or delivery
under any Award if any such tax may be pending unless and until indemnified to
its satisfaction.

 

(b)         No Guarantee of Tax Treatment. Notwithstanding any provisions of
this Plan to the contrary, the Company does not guarantee to any Participant or
any other Person with an interest in an Award that (i) any Award intended to be
exempt from Code Section 409A shall be so exempt, (ii) any Award intended to
comply with Code Section 409A or Code Section 422 shall so comply, or (iii) any
Award shall otherwise receive a specific tax treatment under any other
applicable tax law, nor in any such case will the Company or any Affiliate be
required to indemnify, defend or hold harmless any individual with respect to
the tax consequences of any Award.

 

18.       Adjustment and Change of Control Provisions.

 

(a)         Adjustment of Shares. If (i) the Company shall at any time be
involved in a merger or other transaction in which the Shares are changed or
exchanged; (ii) the Company shall subdivide or combine the Shares or the Company
shall declare a dividend payable in Shares, other securities (other than stock
purchase rights issued pursuant to a shareholder rights agreement) or other
property; (iii) the Company shall effect a cash dividend the amount of which, on
a per Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share
at the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Shares; or (iv) any other event shall occur, which, in the case of this
clause (iv), in the judgment of the Administrator necessitates an adjustment to
prevent dilution or enlargement

 

13

--------------------------------------------------------------------------------


 

of the benefits or potential benefits intended to be made available under this
Plan, then the Administrator shall, in such manner as it may deem equitable to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Plan, adjust any or all of: (A) the number and
type of Shares subject to this Plan (including the number and type of Shares
described in Sections 6(a), (b) and (c)) and which may after the event be made
the subject of Awards; (B) the number and type of Shares subject to outstanding
Awards; (C) the grant, purchase, or exercise price with respect to any Award;
and (D) to the extent such discretion does not cause an Award that is intended
to qualify as performance-based compensation under Code Section 162(m) to lose
its status as such, the Performance Goals of an Award. In any such case, the
Administrator may also (or in lieu of the foregoing) make provision for a cash
payment to the holder of an outstanding Award in exchange for the cancellation
of all or a portion of the Award (without the consent of the holder of an Award)
in an amount determined by the Administrator effective at such time as the
Administrator specifies (which may be the time such transaction or event is
effective). However, in each case, with respect to Awards of incentive stock
options, no such adjustment may be authorized to the extent that such authority
would cause this Plan to violate Code Section 422(b). Further, the number of
Shares subject to any Award payable or denominated in Shares must always be a
whole number. In any event, previously granted Options or SARs are subject to
only such adjustments as are necessary to maintain the relative proportionate
interest the Options and SARs represented immediately prior to any such event
and to preserve, without exceeding, the value of such Options or SARs.

 

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect of each
Share pursuant to the transaction.

 

Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares.

 

(b)         Issuance or Assumption. Notwithstanding any other provision of this
Plan, and without affecting the number of Shares otherwise reserved or available
under this Plan, in connection with any merger, consolidation, acquisition of
property or stock, or reorganization, the Administrator may authorize the
issuance or assumption of awards under this Plan upon such terms and conditions
as it may deem appropriate.

 

(c)          Effect of Change of Control. If a Participant is terminated without
Cause upon the occurrence of, or within one year following, a Change of Control,
then upon such termination:

 

(i)                                     Such Participant’s Options or SARs shall
become immediately and fully vested;

 

14

--------------------------------------------------------------------------------


 

(ii)                                  Such Participant’s Restricted Stock and
Restricted Stock Units that are not then vested shall vest;

 

(iii)                               With respect to such Participant’s
Performance Shares and/or Performance Units for which the performance period has
not elapsed, the Performance Shares will be earned and the Performance Units
shall be paid, in each case in an amount equal to the product of the value of
the Performance Shares and/or Performance Units (calculated as if the target
Performance Goal(s) for such Award had been satisfied as of the date of such
termination) and a fraction, the numerator of which is the number of whole
months that have elapsed from the beginning of the performance period to which
the Award is subject to the date of termination and the denominator of which is
the number of whole months in the performance period; and

 

(iv)                              With respect to such Participant’s Annual and
Long-Term Incentive Awards for which the performance period has not elapsed, the
Awards shall be cancelled in exchange for a cash payment equal to the product of
the amount payable under the Award (calculated assuming the target Performance
Goal(s) for such Award had been satisfied as of the date of such termination)
and a fraction, the numerator of which is the number of whole months that have
elapsed from the beginning of the performance period to which the Award is
subject to the date of the termination and the denominator of which is the
number of whole months in the performance period.

 

Notwithstanding anything to the contrary in this Plan, upon a Change of Control,
the Administrator may elect to cancel some or all Awards that are outstanding
upon the date of such Change of Control, whether or not then vested, in exchange
for cash or property equal to the Fair Market Value of such cancelled Awards, as
determined by the Administrator in its discretion; provided that Options or SARs
the exercise or grant price per Share of which exceeds the Fair Market Value of
a Share in the Change of Control may be cancelled for no payment.

 

(d)         Application of Limits on Payments.

 

(i)                                     Determination of Cap or Payment. Except
to the extent the Participant has in effect an employment or similar agreement
with the Company or any Affiliate or is subject to a policy that provides for a
more favorable result to the Participant upon a Change of Control, if any
payments or benefits paid by the Company pursuant to this Plan, including any
accelerated vesting or similar provisions (“Plan Payments”), would cause some or
all of the Plan Payments in conjunction with any other payments made to or
benefits received by a Participant in connection with a Change of Control (such
payments or benefits, together with the Plan Payments, the “Total Payments”) to
be subject to the tax (“Excise Tax”) imposed by Code Section 4999 but for this
Section 18(d), then, notwithstanding any other provision of this Plan to the
contrary, the Total Payments shall be delivered either (A) in full or (B) in an
amount such that the value of the aggregate Total Payments that the Participant
is entitled to receive shall be One Dollar ($1.00) less than the maximum amount
that the Participant may receive without being subject to the Excise Tax,
whichever of (A) or (B) results in the receipt by the Participant of the
greatest benefit on an after-tax basis (taking into account applicable federal,
state and local income taxes and the Excise Tax).

 

15

--------------------------------------------------------------------------------


 

(ii)                                  Procedures.

 

(A)       If a Participant or the Company believes that a payment or benefit due
the Participant will result in some or all of the Total Payments being subject
to the Excise Tax, then the Company, at its expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel (“National
Tax Counsel”) selected by the Company (which may be regular outside counsel to
the Company), which opinion sets forth (1) the amount of the Base Period Income
(as defined below), (2) the amount and present value of the Total Payments,
(3) the amount and present value of any excess parachute payments determined
without regard to any reduction of Total Payments pursuant to Section 18(d)(i),
and (4) the net after-tax proceeds to the Participant, taking into account
applicable federal, state and local income taxes and the Excise Tax if (x) the
Total Payments were delivered in accordance with Section 18(d)(i)(A) or (y) the
Total Payments were delivered in accordance with Section 18(d)(i)(B). The
opinion of National Tax Counsel shall be addressed to the Company and the
Participant and shall be binding upon the Company and the Participant. If such
National Tax Counsel opinion determines that Section 18(d)(i)(B) applies, then
the Plan Payments or any other payment or benefit determined by such counsel to
be includable in the Total Payments shall be reduced or eliminated so that under
the bases of calculations set forth in such opinion there will be no excess
parachute payment. In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the higher ratio of the parachute payment
value to present economic value (determined using reasonable actuarial
assumptions) shall be reduced or eliminated before a payment or benefit with a
lower ratio; (2) the payment or benefit with the later possible payment date
shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (3) cash payments shall be reduced prior to non-cash benefits;
provided that if the foregoing order of reduction or elimination would violate
Code Section 409A, then the reduction shall be made pro rata among the payments
or benefits included in the Total Payments (on the basis of the relative present
value of the parachute payments).

 

(B)       For purposes of this Section 18: (1) the terms “excess parachute
payment” and “parachute payments” shall have the meanings given in Code
Section 280G and such “parachute payments” shall be valued as provided therein;
(2) present value shall be calculated in accordance with Code
Section 280G(d)(4); (3) the term “Base Period Income” means an amount equal to
the Participant’s “annualized includible compensation for the base period” as
defined in Code Section 280G(d)(1); (4) for purposes of the opinion of National
Tax Counsel, the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Code Sections 280G(d)(3) and (4); and (5) the Participant
shall be deemed to pay federal income tax and employment taxes at the highest
marginal rate of federal income and employment taxation, and state and local
income taxes at the highest marginal rate of taxation in the state or locality
of the Participant’s domicile, net of the

 

16

--------------------------------------------------------------------------------


 

maximum reduction in federal income taxes that may be obtained from the
deduction of such state and local taxes.

 

(C)       If National Tax Counsel so requests in connection with the opinion
required by this Section 18(d)(ii), the Company shall obtain, at the Company’s
expense, and the National Tax Counsel may rely on, the advice of a firm of
recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by the Participant solely with respect to
its status under Code Section 280G.

 

(D)       The Company agrees to bear all costs associated with, and to indemnify
and hold harmless the National Tax Counsel from, any and all claims, damages and
expenses resulting from or relating to its determinations pursuant to this
Section 18, except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

 

(E)        This Section 18 shall be amended to comply with any amendment or
successor provision to Code Section 280G or Code Section 4999. If such
provisions are repealed without successor, then this Section 18 shall be
cancelled without further effect.

 

19.       Miscellaneous.

 

(a)         Other Terms and Conditions. The Administrator may provide in any
Award agreement such other provisions (whether or not applicable to the Award
granted to any other Participant) as the Administrator determines appropriate to
the extent not otherwise prohibited by the terms of the Plan.

 

(b)         Employment and Service. The issuance of an Award shall not confer
upon a Participant any right with respect to continued employment or service
with the Company or any Affiliate, or the right to continue as a Director.
Unless determined otherwise by the Administrator, for purposes of the Plan and
all Awards, the following rules shall apply:

 

(i)                                     a Participant who transfers employment
between the Company and its Affiliates, or between Affiliates, will not be
considered to have terminated employment;

 

(ii)                                  a Participant who ceases to be a
Non-Employee Director because he or she becomes an employee of the Company or an
Affiliate shall not be considered to have ceased service as a Director with
respect to any Award until such Participant’s termination of employment with the
Company and its Affiliates;

 

(iii)                               a Participant who ceases to be employed by
the Company or an Affiliate and immediately thereafter becomes a Non-Employee
Director, a non-employee director of an Affiliate, or a consultant to the
Company or any Affiliate shall not be considered to have terminated employment
until such Participant’s service as a director of, or consultant to, the Company
and its Affiliates has ceased; and

 

(iv)                              a Participant employed by an Affiliate will be
considered to have terminated employment when such entity ceases to be an
Affiliate.

 

17

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her “separation from
service” within the meaning of Code Section 409A. Notwithstanding any other
provision in this Plan or an Award to the contrary, if any Participant is a
“specified employee” within the meaning of Code Section 409A as of the date of
his or her “separation from service” within the meaning of Code Section 409A,
then, to the extent required by Code Section 409A, any payment made to the
Participant on account of such separation from service shall not be made before
a date that is six months after the date of the separation from service.

 

(c)          No Fractional Shares. No fractional Shares or other securities may
be issued or delivered pursuant to this Plan, and the Administrator may
determine whether cash, other securities or other property will be paid or
transferred in lieu of any fractional Shares or other securities, or whether
such fractional Shares or other securities or any rights to fractional Shares or
other securities will be canceled, terminated or otherwise eliminated.

 

(d)         Unfunded Plan; Awards Not Includable for Benefits Purposes. This
Plan is unfunded and does not create, and should not be construed to create, a
trust or separate fund with respect to this Plan’s benefits. This Plan does not
establish any fiduciary relationship between the Company and any Participant or
other person. To the extent any person holds any rights by virtue of an Award
granted under this Plan, such rights are no greater than the rights of the
Company’s general unsecured creditors. Income recognized by a Participant
pursuant to an Award shall not be included in the determination of benefits
under any employee pension benefit plan (as such term is defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended)
or group insurance or other benefit plans applicable to the Participant which
are maintained by the Company or any Affiliate, except as may be provided under
the terms of such plans or determined by resolution of the Board.

 

(e)          Requirements of Law and Securities Exchange. The granting of Awards
and the issuance of Shares in connection with an Award are subject to all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required. Notwithstanding
any other provision of this Plan or any award agreement, the Company has no
liability to deliver any Shares under this Plan or make any payment unless such
delivery or payment would comply with all applicable laws and the applicable
requirements of any securities exchange or similar entity, and unless and until
the Participant has taken all actions required by the Company in connection
therewith. The Company may impose such restrictions on any Shares issued under
the Plan as the Company determines necessary or desirable to comply with all
applicable laws, rules and regulations or the requirements of any national
securities exchanges.

 

(f)           Governing Law; Venue. This Plan, and all agreements under this
Plan, will be construed in accordance with and governed by the laws of the State
of Delaware, without reference to any conflict of law principles. Any legal
action or proceeding with respect to this Plan, any Award or any award
agreement, or for recognition and enforcement of any judgment in respect of this
Plan, any Award or any award agreement, may only be brought and determined in
(i) a court sitting in the State of Texas, and (ii) a “bench” trial, and any
party to such action or proceeding shall agree to waive its right to a jury
trial.

 

18

--------------------------------------------------------------------------------


 

(g)          Limitations on Actions. Any legal action or proceeding with respect
to this Plan, any Award or any award agreement, must be brought within one year
(365 days) after the day the complaining party first knew or should have known
of the events giving rise to the complaint.

 

(h)         Construction. Whenever any words are used herein in the masculine,
they shall be construed as though they were used in the feminine in all cases
where they would so apply; and wherever any words are used in the singular or
plural, they shall be construed as though they were used in the plural or
singular, as the case may be, in all cases where they would so apply. Titles of
sections are for general information only, and this Plan is not to be construed
with reference to such titles.

 

(i)             Severability. If any provision of this Plan or any award
agreement or any Award (a) is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or Award, or (b) would
cause this Plan, any award agreement or any Award to violate or be disqualified
under any law the Administrator deems applicable, then such provision should be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Administrator,
materially altering the intent of this Plan, award agreement or Award, then such
provision should be stricken as to such jurisdiction, person or Award, and the
remainder of this Plan, such award agreement and such Award will remain in full
force and effect.

 

19

--------------------------------------------------------------------------------